DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-29 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2014/0206587. The reference discloses benefit agent particles comprising a nonionic polysaccharide which may be a functionalized guar (abstract). See molecular weights disclosed at [0053], as well as specific guars at [0243]. Where the compositions are used for hair treatment, they may include cationic guars. Polymer is suitably present at 0.01-5% [0246]. The particle may encapsulate perfume as a benefit agent. The purpose of the compositions is to deliver the benefit agent to fabric 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reference relied upon above is the closest prior art. Cationic polymers may be formulated into the disclosed compositions when the compositions are used for hair treatment, not fabric treatment. 

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not fully persuasive.
As previously discussed, the claims are not commensurate in scope with any showings of unexpected results, and a number of the examples in the specification are simply confusing. Applicant argues that the examiner has not shown how one would have arrived at the specific anionic surfactants recited in the claims. Applicant is 
Upon reconsideration, applicant’s arguments regarding fabric treatment compositions are persuasive to the extent that using compositions comprising cationic polymers to treat fabric would not be obvious over the reference. Recitation of a fabric conditioning composition in the composition claims is regarded as a recitation of intended use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN R HARDEE/Primary Examiner
Art Unit 1761